Citation Nr: 1749984	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-05 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence had been received in order to reopen a claim for service connection for degenerative disc disease and spondylosis of the lumbar spine with mild to moderate hypertrophic changes.  

2. Entitlement to service connection for service connection for degenerative disc disease and spondylosis of the lumbar spine with mild to moderate hypertrophic changes.  

3. Entitlement to service connection for a bilateral hand condition, to include arthritis.  



REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1959 to August 1978.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from May 2010 and March 2011 rating decisions issued Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Although a May 2003 rating decision denied the Veteran's claim of entitlement to service connection for degenerative disc disease and spondylosis of the lumbar spine with mild to moderate hypertrophic changes, the Board finds that new and material evidence has been submitted sufficient to reopen that claim.  See July 2017 Private Medical Examination.

On the Veteran's Substantive Appeal dated January 2013, he requested a hearing before a Veterans Law Judge.  However, he cancelled his hearing request in February 2017.  Accordingly, his request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral hand condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1. In a May 2003 rating decision, the RO denied the Veteran's claim for service connection for degenerative disc disease and spondylosis of the lumbar spine with mild to moderate hypertrophic changes.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2. The evidence received since the May 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for degenerative disc disease and spondylosis of the lumbar spine with mild to moderate hypertrophic changes, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.  

3. The evidence of record establishes that the Veteran's degenerative disc disease and spondylosis of the lumbar spine with mild to moderate hypertrophic changes is related to service.  


CONCLUSIONS OF LAW

1. The evidence received since the May 2003 rating decision is new and material, and the claim for service connection for degenerative disc disease and spondylosis of the lumbar spine with mild to moderate hypertrophic changes is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative disc disease and spondylosis of the lumbar spine with mild to moderate hypertrophic changes are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his diagnosed degenerative disc disease and spondylosis of the lumbar spine with mild to moderate hypertrophic changes is a result of his active service.  The Veteran's service treatment records indicate numerous periods of treatment for back conditions.  In January 2011, VA rendered a formal finding that it could not locate the Veteran's service treatment records (STRs) that existed prior to January 1973, and that future efforts would be futile.  See January 2011 VA Letter.  Relevant to the Veteran's active service prior to January 1973, the Veteran contends that he experienced a motor vehicle accident in which his vehicle hit a landmine while in service in Vietnam.  See August 2008 Lay Statement.  The injuries the Veteran sustained from this incident resulted in six months of hospitalization.  

The Veteran was afforded a VA examination in May 2003.  The examiner noted that he did not review the Veteran's service treatment records, as they were unavailable, and opined that arthritis in the Veteran's back would be less likely than not related to the injury that the Veteran described.  He further opined that the Veteran's arthritis was related to years of use and his advanced age and not necessarily related to a specific injury.  

In July 2017 the Veteran underwent a private examination with regard to his back condition.  The examiner reviewed the Veteran's claims file and conducted an examination on the Veteran.  The examiner opined that it was more likely than not that the Veteran's current degenerative disc disease and spondylosis of the lumbar spine with mild to moderate hypertrophic changes are the result of incidents and events that occurred in service.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, upon weighing the evidence of record, namely the May 2003 VA opinion and July 2017 private opinion, the Board finds that the evidence is at least in equipoise as to whether the Veteran's degenerative disc disease and spondylosis of the lumbar spine with mild to moderate hypertrophic changes are related to his military service.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for degenerative disc disease and spondylosis of the lumbar spine with mild to moderate hypertrophic changes is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for degenerative disc disease and spondylosis of the lumbar spine with mild to moderate hypertrophic changes is reopened.  

Entitlement to service connection for service connection for degenerative disc disease and spondylosis of the lumbar spine with mild to moderate hypertrophic changes is granted.  


REMAND

The Veteran contends that he has a bilateral hand condition, to include arthritis that is related to his active service.  Specifically, the Veteran contends that he has arthritis of both hands.  See September 2010 VA Report of General Information.  

As noted above, VA rendered a formal finding that it could not locate the Veteran's STRs, and that future efforts would be futile.  In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected disability; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran has not been afforded a VA examination to address the nature and etiology of his claimed bilateral hand condition.  After considering the Veteran's assertion of a relationship between his bilateral hand condition to service, and given VA's heightened duty to assist in this case, the Board finds that a VA medical opinion are warranted that address the nature and etiology of the Veteran's claimed condition.  See, e.g., McLendon, 20 Vet. App. 79; 38 U.S.C.A. § 5103A(d)(2) (West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2016). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hand condition.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral hand condition, to include arthritis.  The examiner should review all pertinent records associated with the claims file.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hand condition, to include arthritis, had its onset during service or manifested to a compensable degree within one year after active service, or is otherwise etiologically related to his active service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. In the event that the Veteran does not report for the any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


